Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Asada discloses a polarity detecting circuit whose output is coupled to a time to digital converter circuit, however, Asada fails to teach a time to digital converter that includes a digital coding unit, a ring vibration enabling unit, multistage differential time delay units sequentially forming a closed loop in series, and a plurality of trigger units, the ring vibration enabling unit is connected to the closed loop and the first clock output end respectively to receive the one of the clock signals whose timing sequence is advanced and to control the turn-on and turn-off of the closed loop according thereto, each differential time delay unit includes a first input end and a second input end, a first output end and a second output end, the first output end and the second output end of each differential time delay unit output differential signals which are complementary to each other, each of the plurality of the trigger units respectively includes two trigger input ends, two trigger output ends and a clock signal end; each of the plurality of the trigger units is correspondingly connected to the first output end and the second output end of one of the differential time delay units to output a pair of two trigger signals from two trigger output ends according to the differential signals which are complementary to each other, the clock signal end of each of the plurality of the trigger units is connected to the second clock output end to receive the one of the clock signals whose timing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845